—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Kings County (Mason, J.), dated June 4, 1999, which granted the motion of the defendant York Scaffold Equipment Corp. to dismiss the complaint insofar as asserted against it on the ground that the action is time-barred.
Ordered that the order is modified by deleting the provision thereof granting the branch of the motion which was to dismiss the complaint insofar as asserted on behalf of the infant plaintiff, Farren Kilman, and substituting therefor a provision denying that branch of the motion; as so modified, the order is affirmed, with costs to the plaintiffs.
The complaint must be reinstated insofar as asserted on *449behalf of the infant plaintiff, Farren Kilman, as CPLR 208 tolled the limitations period during her infancy (see, Henry v City of New York, 94 NY2d 275). O’Brien, J. P., Altman, Friedmann, McGinity and Smith, JJ., concur.